Citation Nr: 0730557	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  93-22 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO)
in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
allergic rhinitis/sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1975 
to September 1979, and from September 1980 to September 1982.

This appeal initially came to the Board of Veterans Appeals 
(Board) from a May 1993 rating action that denied a rating in 
excess of 10 percent for residuals of a nasal fracture.  The 
veteran filed a Notice of Disagreement (NOD) in August 1993, 
and the RO issued a Statement of the Case (SOC) in September 
1993.  The veteran filed a Substantive Appeal in October 
1993.  

In March 1994, the veteran testified during a hearing before 
RO personnel; a transcript of the hearing is of record.  In 
July 1994, the RO issued a Supplemental SOC (SSOC) reflecting 
the continued denial of the claim..

This appeal also arose from a July 1996 rating action, in 
which the RO granted service connection for allergic 
rhinitis/sinusitis and assigned an initial 10 percent rating 
from August 9, 1994.  The veteran filed a NOD with the 
initial 10 percent rating in August 1996.  The RO issued a 
SSOC in October 1998.

Because the appeal involves a request for a higher rating 
following the initial grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service- connected disability).  

In August 1999, the Board remanded these matters to the RO 
for further development of the evidence and for due process 
development.  

In January 2000, the veteran testified during a hearing 
before an RO Decision Review Officer, at which time he 
withdrew from appeal the claim for a rating in excess of 10 
percent for residuals of a nasal fracture; a transcript of 
the hearing is of record.  The RO issued a SSOC in December 
2000.

In September 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
attempted to undertake such development pursuant to the 
provisions of 38 C.F.R. § 19.9 (2002) and Board procedures 
then in effect.  The Board notified the veteran and his 
representative of that development by letter of December 
2002.  However, the provision of 38 C.F.R. § 19.9 purporting 
to confer upon the Board the jurisdiction to adjudicate 
claims on the basis of evidence developed by the Board but 
not reviewed by the RO was later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003)).

Hence, in October 2003 the Board remanded the matter on 
appeal to the RO (via the Appeals Management Center (AMC) in 
Washington, DC) for completion of the actions previously 
requested, further action, and reajudication of the claim.  
After completing the action requested, the AMC continued the 
denial of the claim on appeal (as reflected in the September 
2005 SSOC), and returned the matter to the Board for further 
appellate consideration.

In a March 2006 decision, the Board denied the veteran's 
claim for an initial rating in excess of 10 percent for 
allergic rhinitis/sinusitis.  The veteran, in turn, timely 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2007, Counsel for the VA 
Secretary and the appellant filed a Joint Motion for Remand 
arguing that the Court should vacate and remand the Board's 
March 2006 decision.  The parties argued that the Board did 
not consider the veteran's lay statements regarding his 
symptoms; neither did the Board provide reasons or bases as 
to why the veteran's lay evidence was not competent.  In 
addition, the parties argued that the Board did not 
adequately discuss why certain evidence in the file was not 
favorable to the veteran. In an Order dated in July 2007, the 
Court granted the Joint Motion,  vacating the March 2006 
Board decision and remanding the matter to the Board for 
further proceedings consistent with the Joint Motion.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  For the period from August 9, 1994October 6, 1996, 
allergic rhinitis/sinusitis was manifested by headaches, 
dizziness, sneezing, running and stuffy nose, post-nasal 
drainage, engorged and inflamed turbinates, severely boggy 
mucosae on right and moderately boggy mucosae on left, nasal 
blockage, and puffy eyes; the veteran is also shown to have 
lost time from work due to allergic rhinitis/sinusitis.

3.  Since October 7, 1996, allergic rhinitis/sinusitis has 
been manifested by headaches every two to three days, right 
and left inferior turbinate hypertrophy, nasal congestion, 
periodic nasal crusting, frontal tenderness, and post nasal 
drip.


CONCLUSION OF LAW

The criteria for an initial 30 percent, but no higher, rating 
for allergic rhinitis/sinusitis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 
6501, 6511 (as in effect prior to October 7, 1996), 
Diagnostic Codes 6511, 6522 (as in effect since October 7, 
1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Pertinent to the matter before the Board, the rating decision 
on appeal was made several years prior to the enactment of 
the VCAA; hence, any notice document(s) meeting the VCAA 
would, necessarily, be provided after the date of the rating 
action on appeal.  In this case, an April 2004 post-rating 
letter provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for a higher rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The letter also requested 
that the veteran submit any pertinent evidence in his 
possession.  After the veteran was afforded opportunity to 
respond, the September 2005 SSOC reflects readjudication of 
the claim after issuance of that letter.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

The Board finds that the veteran was notified regarding all 
possible rating formulas in the SOC and SSOCs, and that this 
suffices for Dingess/Hartman.  The veteran was not notified 
as to the effective date that may be assigned; however, 
although this decision grants a higher rating for allergic 
rhinitis/sinusitis and an effective date is being assigned, 
the veteran is free to appeal this decision once the RO 
implements the Board's decision; hence, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records;  post-service private 
medical records; outpatient treatment records from the VA 
Medical Centers (VAMCs) in Washington, DC, and Philadelphia, 
Pennsylvania; and the reports of VA examination.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson,  12 Vet. App. at 126.

Historically, by rating action of July 1996, the RO granted 
service connection for allergic rhinitis/sinusitis, and 
assigned a 10 percent rating under the provisions of 38 
C.F.R. § 4.4.97, DC 6501 (pursuant to which rhinitis is 
evaluated), effective August 9, 1994.

Effective October 7, 1996, VA revised the criteria for rating 
all disabilities of the respiratory system, including 
rhinitis and sinusitis.  As there is no indication that the 
revised criteria are intended to have a retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new DCs, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, as appropriate, and 
has given the appellant notice of both criteria in the SOC 
and SSOCs.  Hence, there is no due process bar to the Board 
also considering the claim in light of the former and revised 
applicable rating criteria, as appropriate.

A.  Rating Criteria in Effect Prior to October 7, 1996

Prior to October 7, 1996, rhinitis was evaluated under 38 
C.F.R. § 4.97, DC 6501.  A 10 percent rating was warranted 
for rhinitis with definite atrophy of intranasal structure, 
and moderate secretion.  A 30 percent rating required 
moderate crusting and ozena, and atrophic changes.  Sinusitis 
was evaluated under 38 C.F.R. § 4.97, DC 6511.  A 10 percent 
rating was warranted for moderate sinusitis with discharge or 
crusting or scabbing and infrequent headaches.  A 30 percent 
rating required severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  A 
50 percent rating required postoperative sinusitis following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations. 

Considering the evidence of record in light of the above-
noted  criteria, the Board finds that an initial rating of 30 
percent for allergic rhinitis/sinusitis is warranted.
In this regard, a June 1994 letter from a VA physician, I.W., 
M.D., states that the veteran had moderately severe allergic 
rhinitis.

In a July 1994 statement, the veteran asserted that he had 
lost a great deal of time from work due to his allergic 
rhinitis and he was currently out of work on sick leave.

A July 1994 VA maxillofacial computed tomography (CT) scan 
revealed no mass, mucoperiosteal thickening, or fluid levels 
within the paranasal sinuses.  The nasal turbinates were 
normal, and the impression was normal CT scan.

In September 1994, a VA physician, Dr. I.W., stated that the 
veteran's allergic nasal condition caused dizziness, 
headaches, sneezing, a runny and stuffy nose, and postnasal 
drainage, and that he was being treated with a weekly program 
of allergy injections and medications.

On December 1994 VA examination, the veteran reported that he 
had to take a great deal of time off from work specifically 
due to the allergic rhinitis and sinusitis.  He now received 
weekly allergy injections and he had been receiving them 
since June 1994.  He also took an antihistamine orally, and 
Tylenol for headaches.  On physical examination, the 
veteran's turbinates were engorged and inflamed in the right 
naris, and normal on the left.  The air entry on the right 
was significantly diminished compared to the left.  There was 
no sinus tenderness and the conjunctivae were not injected.  
The pertinent diagnosis was chronic allergic rhinitis.

In an August 1995 medical record, Dr. I.W., the veteran's 
treating VA physician since 1994, stated that the veteran 
obtained some relief from prescribed medication, and required 
antibiotics 3 to 4 times per year because of upper 
respiratory infections.  Otolaryngological examination in 
July 1995 showed moderately boggy nasal mucosae on the left 
and severely boggy nasal mucosae on the right.  The remainder 
of the examination was normal.  The impression included 
allergic rhinitis related to mold and dust.  In September 
1995, the same physician stated that the veteran's symptoms 
of allergic rhinitis improved under environmental control and 
therapy with medication.  Future treatment included 
prescription of nasal spray and resumption of allergen 
immunotherapy.

In November 1995, a private physician, S.S., Jr., M.D., noted 
that the veteran's nasal stuffiness and allergies were 
currently being treated with a nasal spray and medication 
which were bothersome in all seasons except winter, when he 
was relatively symptom-free.  On current examination, the 
nasal mucosa appeared edematous and boggy, particularly on 
the right side.  The diagnoses included moderately severe 
allergic rhinitis.

In a May 1996 letter, the VA physician, Dr. I.W., stated that 
the veteran continued to have nasal blockage, especially at 
night, sneezing, post-nasal drainage, and pressure above and 
between the eyes.  The physician noted that the veteran took 
medication and a nasal spray with partial relief of symptoms.  
Current examination showed very boggy nasal mucosae on the 
right side, with moderately boggy swelling on the left side.  
Resumption of a program of allergy injections was 
recommended.  

In a July 1996 letter, Dr. I.W. stated that the veteran was 
noted to have continued moderately severe nasal and sinus 
symptoms, with one severe attack that lasted about 2 to 3 
hours.  His symptoms included puffy eyes, frontal headaches, 
sneezing, a runny and stuffy nose, and post-nasal drainage.  
Nasal spray provided some symptomatic relief.  Resumption of 
a regular program of immunotherapy was recommended.  

A July 1996 VA treatment record indicates mild turbinate 
hypertrophy, greater on the right than the left.  A CT scan 
revealed no mucoperiosteal thickening of the maxillary antra 
or the frontal or sphenoid sinuses.  There was minimal 
mucoperiosteal thickening of the ethmoid air cells, 
especially on the right.  Otherwise, the scan showed no 
evidence of sinusitis.  The impression was allergic rhinitis.

As noted above, during the period prior to October 7, 1996, 
the veteran's symptoms included headaches, dizziness, 
sneezing, running and stuffy nose, post-nasal drainage, 
engorged and inflamed turbinates, severely boggy mucosae on 
right and moderately boggy mucosae on left, nasal blockage, 
and puffy eyes.  The veteran has also stated that he lost 
work due to his service-connected allergic rhinitis/sinusitis 
and was using his sick leave.  Further, the veteran's 
treating VA physician, I.W., M.D., and the private physician 
S.S., Jr., M.D. both diagnosed the veteran with moderately 
severe allergic rhinitis.  As the veteran was  shown to have 
frequent headaches, purulent discharge, and moderate to 
severe boggy mucosae on the right and left, and considering 
the veteran's loss of work due to his service-connected 
allergic rhinitis/sinusitis, the Board finds that his 
symptoms more nearly approximate the criteria for a 30 
percent rating for his allergic rhinitis/sinusitis under  DC 
6511, for the period from August 9, 1994, to October 6, 1996.

However, during the period a question, a rating in excess of 
30 percent for allergic rhinitis/sinusitis is not warranted, 
as the veteran was not found to have massive crusting and 
marked ozena, with anosmia (DC 6501), nor  was he shown to 
have chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations (DC 6511).



B.  Rating Criteria from October 7, 1996

Effective October 7, 1996, ratings for sinusitis are assigned 
under DCs 6510 to 6514; however, the actual criteria for 
rating sinusitis is set forth in a General Rating Formula 
under 38 C.F.R. § 4.97.  Under that formula, a 10 percent 
rating is warranted for 1 or 2 incapacitating episodes of 
sinusitis per year requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or 3 to 6 non-incapacitating episodes 
of sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating requires 
3 or more incapacitating episodes of sinusitis per year 
requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or more than 6 non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
assigned following radical surgery with chronic 
osteomyelitis, or for near-constant sinusitis characterized 
by headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  Ratings for allergic 
or vasomotor rhinitis are assigned under 38 C.F.R. § 4.97, DC 
6522.  A 10 percent rating is warranted for greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on 1 side without polyps.  A 30 percent 
rating requires polyps.  

Considering the evidence of record in light of the above-
noted  criteria, the Board finds that a rating of no more 
than 30 percent for allergic rhinitis/sinusitis since October 
7, 1996, is warranted.
In this regard, a December 1997 VA examination report notes a 
history of sinusitis and rhinitis, but current examination of 
the nose revealed no congestion.

In a May 1998 statement, the veteran asserted that his 
respiratory problems caused him to lose his job.  He 
identified his symptoms as frequent headaches, puffy eyes, 
and inflammation of the cords or membranes, which made it 
difficult for him to breath and gave him problems sleeping at 
night, due to nasal obstruction and moderate crusting that 
caused a light nose bleed.  He also had a loss of nasal 
tissue with anosmia.

On May 1998 VA otolaryngological examination, the veteran 
complained of occasional yellow exudate in his nose, 
primarily in the mornings.  He also reported that the 
oropharynx often had some irritation and the ears were 
clogged at times, but were asymptomatic currently.  Current 
nasal examination showed no visible hyperemia or exudate.

June 1999 VA outpatient examination revealed no sinusitis.  
The examiner noted that the veteran currently took no 
medications.  The right inferior turbinate was large.  There 
was no mucopus, and the pharynx was clear.  The assessment 
was allergic rhinitis.  In July 1999, the veteran complained 
of thick mucus.  Current examination showed left inferior 
turbinate hypertrophy and no drainage.  The assessment was 
nasal congestion.  Examination in August 1999 revealed right 
inferior turbinate hypertrophy, and the assessment was 
chronic nasal congestion.

During the January 2000 RO hearing, the veteran testified 
that he had periodic nasal crusting, difficulty breathing 
that interfered with his sleep, mucus drainage down his 
throat, and headaches that were somewhat relieved by 
medication including antibiotics.  He also stated that he had 
frontal headaches and blurred vision.  He further testified 
as to having slight nose bleeds when he blew his nose and 
from sneezing.  He stated that, during sleep, his nose would 
drain, which would stain the pillow and cause a bad smell.  
He indicated that he took antibiotics from two weeks to four 
weeks at a time at approximately six to eight times per year.  
The veteran stated that he had not been ordered bed rest for 
his symptoms, but that he lied down when he had headaches.  
The examiner noted that he had severe headaches two or three 
times a month, and that he also had mild headaches.

On February 2000 examination by T.A., D.O., a private 
physician, the veteran complained of obstructed nasal 
breathing, headaches with blurred vision, a sore throat, and 
a cough.  He took several prescribed medications.  On current 
examination, the parotid glands were normal, and there was no 
tenderness to percussion of the sinus regions of the face.  
There was erythema and moderate edema of the nasal turbinate 
mucosa with hypertrophy.  There were no polyps, mucosal 
lesions, or exudate.  Flexible fiberoptic nasolaryngoscopic 
examination showed hypertrophic turbinates and pooled 
secretions within the nasopharynx.  There was arytenoidal 
edema in the larynx consistent with laryngitis.  The 
assessment included allergic rhinosinusitis.

Early March 2000 VA outpatient nasolaryngoscopic examination 
revealed  a moderate left mid-nasal septal spur with mild 
obstruction of the airway, hypertrophic turbinates, pooled 
secretions, and changes consistent with chronic laryngitis.  
The assessment was allergic rhinitis.

When seen in late March 2000 by Dr. T.A., a private 
physician, the veteran complained of headaches, nasal 
stuffiness, and throat irritation.  Examination of the nose 
revealed edema of the turbinates.  The pharynx was normal.  
The impressions were allergic rhinosinusitis and chronic 
laryngitis.  When seen again in May 2000, the veteran 
complained of mild headaches over the forehead.  On 
examination of the nose, the turbinates were boggy and 
erythematous.  The impressions were stable allergic rhinitis 
and tension/cluster cephalgia.  In August 2000, the nasal 
turbinates were normal, and the impression was stable 
allergic rhinosinusitis.  In April 2001, the nasal turbinates 
were congested.  No pathology was noted when seen again in 
June 2001.  Examination in May 2002 showed edematous nasal 
turbinates and no polyps.

On November 2002 VA outpatient evaluation, the veteran gave a 
history of a post-nasal drip that interfered with his sleep, 
and periodic headaches that were relieved by medication and 
lying down in a dark room.  On examination, there was frontal 
tenderness of the head, but no maxillary sinus tenderness.  
The nasal turbinates were pale and boggy, but there was no 
exudate.  The oropharynx was pale and boggy on the right side 
with mild cobblestoning.  The diagnoses were headache with a 
frequency every two to three days to daily over a 30 day 
period, and postnasal drip with excessive swallowing during 
the day, usually in the summer.

After December 2002 examination by private physician, Dr. 
T.A., the impression was stable allergic rhinitis.  

In a January 2003 statement, the veteran indicated  that most 
mornings he would wake up with pain and tenderness, and a 
complete blockage on the right side of his nose with a hard 
crusting.  He also stated that he had frequent headaches and 
a clear discharge and constant drainage in his throat before 
he started his day.

When seen again in April 2003, by Dr. T.A., the private 
physician, the veteran complained of frontal headaches and 
nosebleeds.  On examination, the nasal turbinates were 
congested.  The impressions were allergic rhinitis; headache, 
rule out frontal sinusitis; and hypertrophic turbinates.  

A May 2003 VA treatment record indicates that the veteran had 
positive frontal tenderness, but no maxillary sinus 
tenderness.  The turbinates were pale and boggy with no 
exudate.  The oropharynx was pale and boggy on the right side 
with mild cobblestoning.  The diagnosis was headaches with a 
frequency of every two to three days to daily over a 30 day 
period.  The veteran was noted to usually lie down in a dark 
room and take Tylenol, which usually relieved the pain in 
several hours.  The veteran was also diagnosed with postnasal 
drip, with excessive swallowing during the day, usually in 
the summer.

A September 2003 private record from Dr. T.A. indicates that 
the veteran complained of frontal headaches and nose bleeds.  
Examination revealed that his nose was congested and his 
pharynx was normal.  The diagnoses were allergic rhinitis, 
headache - rule out sinusitis (frontal), and turbinate 
hypertrophy.  An October 2003 record shows that the veteran 
complained of a scratchy throat, sneezing, and drainage.  
Current examination showed a normal pharynx.  The assessments 
were allergic rhinitis, and resolved pharyngitis by history.  

In a May 2004 statement, the veteran asserted that most 
mornings he would wake up with pain and tenderness, a 
complete blockage on the right side of his nose with a hard 
crusting.  In addition, he stated that his pillows were wet 
from discharge all night and the smell was not pleasant.  He 
also stated that he had frequent headaches, a clear discharge 
and constant drainage in his throat.

A May 2004 VA treatment record includes similar findings as 
those in the May 2003 VA treatment record.

A June 2004 private record from Dr. T.A. indicates edematous 
nasal turbinates.  An October 2004 record revealed that the 
veteran's pharynx was normal, but inflamed.  The diagnosis 
was pharyngitis and allergic rhinitis.

On July 2005 VA otolaryngological examination, the veteran 
complained of interference with breathing through the nose, 
purulent discharges only with sinus infections, acute sinus 
infections about three to five times per year, use of 
antibiotics for up to a two-week duration, nasal congestion, 
sneezing, itchy eyes and nose, a post-nasal drip, and 
headaches.  He denied chronic sinusitis and periods of 
incapacitation.  Current examination revealed no nasal polyps 
or atrophic changes.  The turbinates were boggy, with 
approximately 2+ edema.  There was no crusting or discharge.  
There was scant clear nasal discharge.  There was no 
bacterial rhinitis.  There was approximately 40 to 50 percent 
partial obstruction bilaterally.  The sinuses were negative 
for tenderness, purulent discharge, or crusting.  There was 
no chronic osteomyelitis, and the examiner stated that the 
veteran had mild sinusitis.  The diagnoses included allergic 
and vasomotor rhinitis.  A July 2005 addendum also states 
that the veteran had no polyps or atrophic changes.

An August 2005 VA treatment record indicates that the veteran 
complained of evening stuffiness causing him to drool at 
night.  The diagnoses included headaches.

In a February 2006 statement, the veteran asserted that he 
had sinus headaches daily and took Tylenol three times a day.  
He also stated that he was unable to work because of allergic 
rhinitis and he was basically confined to his apartment.

The record indicates that, since October 7, 1996, the veteran 
has complained of headaches on a constant basis.  In 
addition, he has complained of discharge mainly at night and 
a stuffy nose in the morning with crusting overnight.  The 
Board notes that the veteran's statements regarding his 
symptoms constitute competent evidence as lay witnesses are 
competent to testify as to their observations of events and 
symptomatology.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469-470 (1991).  Further, VA 
treatment records also show that the veteran has been 
diagnosed with headaches with a frequency of every two to 
three days to daily and he has been diagnosed with post nasal 
drip.  Moreover, the veteran has been shown to have frontal 
tenderness, and boggy turbinates.  

Based on the lay and medical evidence noted above, the Board 
finds that, since the October 7, 1996 change in rating 
criteria, the veteran's symptoms have continued to more 
nearly approximate the criteria for a 30 percent rating, as 
he has been  found to have more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  See 38 C.F.R. 
§ 4.97, DC 6511.

However, the Board finds that , since October 7, 1996, a 
rating in excess of 30 percent for allergic 
rhinitis/sinusitisis not warranted.  The  veteran  has not 
been shown to be status post radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries (DC 
6511).  In this regard, the July 2005 VA examiner found no 
osteomyelitis.  Further, the veteran has not been shown to 
have repeated surgeries.  The Board also points out that a 30 
percent rating is the highest rating available under DC 6522, 
pursuant to which allergic rhinitis is rated.



C.  Conclusion

For all the foregoing reasons, the Board finds that an 
initial 30 percent, but no higher, rating for 
rhinitis/sinusitis is warranted since the August 9, 1994, 
effective date of the grant of service connection for that 
disability.

In reaching the conclusion to award a higher initial rating, 
the Board has afforded the veteran the benefit of the doubt 
to the extent warranted, but finds that, collectively, the 
medical and lay evidence does not support assignment of any 
higher rating under either the former or revised applicable 
criteria.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As the 
30 percent rating assigned represents the maximum assignable 
rating since the effective date of the grant of service 
connection, there is no basis for staged rating of the 
disability, pursuant to Fenderson.  


ORDER

An initial 30 percent rating for allergic rhinitis/sinusitis 
is granted, subject to the legal authority governing the 
payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


